DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,884,317 in view of Tashima (JP43-026691B). U.S. Patent No. 10,884,317 teaches the salient features of the claimed invention (see item matching table below; italicized font indicates claim language may be out of order from original presentation) except for 
Application claim
U.S. Patent No. 10,884,317 claim
4.  An optical diaphragm device capable of changing an aperture diameter of a diaphragm aperture by advancing or retracting a plurality of blades with respect to an optical axis, the optical diaphragm device comprising: a plurality of diaphragm blades each including: a first blade portion which is formed of a first planar plate and shields light incident on the                    aperture of the optical diaphragm device; a first fixing boss which protrudes from one surface of the first planar plate toward a side in a first direction along the optical axis; and a moving boss which protrudes from the other surface of the first planar plate toward a side in a second direction opposite to the first direction; a plurality of light leakage prevention blades each including: a second blade portion which is formed of a second planar plate and shields light through light leaking portions other than the diaphragm aperture of the optical diaphragm device; and a second fixing boss which protrudes from one surface of the second planar plate toward the side in the first direction, the light leakage prevention blade forming a pair with the diaphragm blade; a drive ring having a plurality of first cam grooves into each of which the moving boss is inserted, wherein a distance between the first cam groove and the optical axis differs corresponding to a position of the first cam groove, and the first cam groove is movable in a circumferential direction about the optical axis due to rotation of the drive ring about the optical axis; and a housing body capable of 
housing the diaphragm blades, the light 
leakage prevention blades, and the drive ring, wherein the optical diaphragm device includes a plurality of pairs each consisting of the diaphragm blade and the light leakage prevention blade, and a plurality of the first cam grooves each of which corresponds to each of the moving bosses are formed in the drive ring, a plurality of pairs each consisting of a first hole and a second hole are formed in the housing body corresponding to the plurality of pairs each consisting of the diaphragm blade and the light leakage prevention blade, 

the number of pairs each consisting of the first hole and the second hole being equal to the number of pairs each consisting of the diaphragm blade and the light leakage prevention blade,

the first fixing boss and the second fixing boss being inserted into the pair of the first hole and the second hole respectively, 
a second cam groove is further formed in the light leakage prevention blade, the moving boss of the diaphragm blade is inserted into the second cam groove of the light leakage prevention blade, and is inserted into the first cam groove of the drive ring, 


1. An optical diaphragm device capable of changing an aperture diameter of a diaphragm aperture by advancing or retracting a plurality of blades with respect to an optical axis, the optical diaphragm device comprising: a plurality of diaphragm blades each including: a first blade portion which is formed of a first planar plate and shields light incident on the diaphragm aperture of the optical diaphragm device; a first fixing boss which protrudes from one surface of the first planar plate toward a side in a first direction along the optical axis; and a moving boss which protrudes from the other surface of the first planar plate toward a side in a second direction opposite to the first direction; a plurality of light leakage prevention blades each including: a second blade portion which is formed of a second planar plate and shields light through light leaking portions other than the diaphragm aperture of the optical diaphragm device; and a second fixing boss which protrudes from one surface of the second planar plate toward the side in the first direction, the light leakage prevention blade forming a pair with the diaphragm blade; a drive ring having a plurality of first cam grooves into each of which the moving boss is inserted, wherein a distance between the first cam groove and the optical axis differs corresponding to a position of the first cam groove, and the first cam groove is movable in a circumferential direction about the optical axis due to rotation of the drive ring about the optical axis; and a housing body capable of accommodating the diaphragm blades, the light leakage prevention blades, and the drive ring, wherein the optical diaphragm device includes a plurality of pairs each consisting of the diaphragm blade and the light leakage prevention blade, and a plurality of the first cam grooves each of which corresponds to each of the moving bosses are formed in the drive ring, a plurality of pairs each consisting of a first hole and a second hole are formed in the housing body corresponding to the plurality of pairs each consisting of the diaphragm blade and the light leakage prevention blade, 

the number of pairs each consisting of the first hole and the second hole being equal to the number of pairs each consisting of the diaphragm blade and the light leakage prevention blade, 

the first fixing boss and the second fixing boss being inserted into the pair of the first hole and the second hole respectively, 
a second cam groove is               formed in the light leakage prevention blade, the moving boss of the diaphragm blade is inserted into the second cam groove of the light leakage prevention blade, and is inserted into the first cam groove of the drive ring, and a position where a set of the first fixing boss and the first hole is disposed and a position where a set of the second fixing boss and the second hole is disposed differ from each other in distance from the optical axis.

the optical diaphragm device further comprises an intermediate blade disposed between the light leakage prevention blade and the diaphragm blade, in the case where the second direction is defined as an upward direction, the diaphragm blade out of the diaphragm blade and the light leakage prevention blade which form the pair, the light leakage prevention blade out of the diaphragm blade and the light leakage prevention blade which form the pair, the intermediate blade, the diaphragm blade out of the diaphragm blade and the light leakage prevention blade which form the succeeding pair positioned adjacently to the diaphragm blade and the light leakage prevention blade which form the pair, and the light leakage prevention blade out of the diaphragm blade and the light leakage prevention blade which form the succeeding pair are arranged in an overlapping manner in the upward direction in this order, and in viewing the optical diaphragm device along the optical axis, the intermediate blade and the light leakage prevention blade out of the diaphragm blade and the light leakage prevention blade which form the pair always overlap with each other, and the intermediate blade and the diaphragm blade out of the diaphragm blade and the light leakage prevention blade which form the succeeding pair always overlap with each other.  Tashima teaches an optical diaphragm device further comprises an intermediate blade (C, fig. 2) disposed between the light leakage prevention blade B and the diaphragm blade A, in the case where the second direction is defined as an upward direction, the diaphragm blade (A at bottom, fig. 2) out of the diaphragm blade and the light leakage prevention blade which form the pair, the light leakage prevention blade (B, fig. 2) out of the diaphragm blade and the light leakage prevention blade which form the pair, the intermediate blade (C, fig. 2), the diaphragm blade (A on the mid right, fig. 2) out of the diaphragm blade and the light leakage prevention blade which form the succeeding pair positioned adjacently to the diaphragm blade and the light leakage prevention blade which form the pair, and the light leakage prevention blade out of the diaphragm blade and the light leakage prevention blade which form the succeeding pair are arranged in an overlapping manner in the upward direction in this order, and in viewing the optical diaphragm device along the optical axis, the intermediate blade and the light leakage prevention blade out of the diaphragm blade and the light leakage prevention blade which form the pair always overlap with each other, and the intermediate blade and the diaphragm blade out of the diaphragm blade and the light leakage prevention blade which form the succeeding pair always overlap with each other (only four blades are depicted. The blades overlap one another within the circumference of the ring).  Figure 2 of Tashima teaches that using a third blade is a known alternative to using two different blades as shown in figure 3 of Tashima. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Tashima for the purpose of reducing frictional interference.
Regarding claim 5 it can be seen from figure 2 that the intermediate blade does not interfere with movement of either of the other blades.

Allowable Subject Matter
Claims 1-3 and 7-9 are allowed.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Endo (U.S. Publication No. 2019/0179211 appears to be a related invention and has a common assignee as the present application. Yoshizawa (U.S. Publication No. 2018/0180971) teaches, in figure 9, multiple sets of blades driven by a drive ring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER E MAHONEY/               Primary Examiner, Art Unit 2852